Exhibit 99.1 For Immediate Release For more information: Rex S. Schuette Chief Financial Officer (706) 781-2266 Rex_Schuette@ucbi.com UNITED COMMUNITY BANKS, INC. REPORTS EARNINGS OF $11.8 MILLION FOR FIRST QUARTER 2013 · Net income of $11.8 million, or 15 cents per share · Loans up $18.6 million from fourth quarter, or 2 percent annualized · Core transaction deposits up $81.2 million in first quarter, or 10 percent annualized · Solid improvement in key credit quality measures BLAIRSVILLE, GA – April 25, 2013 – United Community Banks, Inc. (NASDAQ: UCBI) today reported net income of $11.8 million, or 15 cents per share, for the first quarter of 2013.The first quarter results reflect modest loan growth, improved credit quality, strong core transaction deposit growth, and lower operating expenses compared with the same period a year ago. “We are off to a good start to what we expect to be another productive year,” said Jimmy Tallent, president and chief executive officer.“The first quarter continued our trend of meaningful improvement in every key measure of credit quality.We made particularly strong progress slowing nonperforming loan inflows which, at $9.67 million, were less than half the fourth quarter level.Nonperforming assets were $113 million and 1.65 percent of total assets at the end of the first quarter.That is down $15 million, or 12 percent, from the end of the fourth quarter, and down $49 million, or 30 percent, from a year ago.Additionally, core transaction deposits increased by $81 million, or 10 percent annualized.” Tallent continued, “We grew our loan portfolio by $19 million from the fourth quarter, for an annualized rate of 2 percent.Achieving quality loan growth remains a challenge in what continues to be a sluggish economy.We achieved this growth by bringing on new commercial lenders and by offering new retail loan products that are tailored to meet our customers’ financing needs at competitive rates.” The first quarter provision for loan losses was $11 million, down $4 million from a year ago and $3 million from the fourth quarter.First quarter net charge-offs were $12.4 million compared to $14.5 million in the fourth quarter and $15.9 million a year ago. “The inflow of nonperforming loans was the lowest quarterly total since the beginning of the economic cycle,” Tallent said.“The benefit of this trend, which we expect to continue, was clearly evident in our lower net charge-offs and provisioning.” Taxable equivalent net interest revenue totaled $54.7 million, down $1.37 million from the fourth quarter and down $4.21 million from the first quarter a year ago.“The decrease primarily reflects lower yields on our loan and investment securities portfolios,” said Tallent.“The lower loan portfolio yield reflects ongoing pricing pressure on new and renewed loans, and new retail product offerings with low introductory rates.The lower investment securities yield is due to reinvestment of cash flows at record low rates.We continue to look for reinvestment opportunities, with a focus on floating-rate securities, to alleviate market and duration risk.Floating-rate securities account for 34 percent of the investment securities portfolio, and improve our interest sensitivity position by reducing exposure to rising interest rates.We would like a higher yield but will not go out on the curve to chase one.” The taxable equivalent net interest margin was down six basis points from the fourth quarter, and 15 basis points from a year ago, to 3.38 percent.“Our net interest margin will remain under pressure as long as interest rates remain at this unprecedented low level,” stated Tallent.“To offset the impact on net interest revenue, we remain sharply focused on growing our loan portfolio in the mid-single digit range by focusing on retail loans and by continuing to add commercial lenders in key markets.” First quarter fee revenue was $12.8 million, compared to $14.8 million in the fourth quarter and $15.4 million a year ago.The decrease from the preceding quarter was primarily due to a slow-down in mortgage refinancing activity, a lower overdraft fee total related to transaction and activity levels, and an incentive in the fourth quarter from our debit card network services provider.Closed mortgage loans totaled $69.8 million in the first quarter compared with $100 million in the fourth quarter and $81.7 million in the first quarter of 2012.The decrease in other fee revenue compared to a year earlier was primarily due to two non-core items in the first quarter of 2012: a federal tax refund of $1.1 million and $728,000 in gains from the sale of low income housing tax credits. Operating expenses, excluding foreclosed property costs and a $4 million fourth quarter charge for settlement of litigation, were $41.4 million in the first quarter of 2013 compared to $42.1 million for the fourth quarter of 2012 and $43.1 million a year ago.The decrease from both periods was due to management’s efforts to reduce costs and operate more efficiently, primarily through reduction in staff levels and related costs. Foreclosed property costs were $2.33 million in the first quarter of 2013, compared to $4.61 million in the fourth quarter of 2012 and $3.83 million a year ago.First quarter 2013 costs included $1.19 million for maintenance and $1.15 million in net losses and write-downs.For the fourth quarter of 2012, foreclosed property costs included $1.42 million in maintenance and $3.19 million in net losses and write-downs.First quarter 2012 foreclosed property costs included $1.62 million in maintenance and $2.20 million in net losses and write-downs. As of March 31, 2013, capital ratios were as follows: Tier 1 Risk-Based of 14.3 percent; Tier 1 Leverage of 9.7 percent; Total Risk-Based of 15.9 percent; Tier 1 Common Risk-Based of 8.9 percent; and, Tangible Equity-to-Assets of 8.5 percent. “We know that challenges remain as the economy continues to struggle and interest rates are at record lows,” Tallent continued.“Our focus is on growing net interest revenue by growing loans in a prudent and balanced manner, and pursuing opportunities to grow mortgage and advisory services market share.The environment forces us to be more efficient andwork smarter to achieve our goals, and this team is fully committed and up to the challenge.We do expect continued improvement in credit measures that will translate into lower charge-off and provisioning levels.” Tallent concluded, “We constantly look for ways to improve our financial performance by growing our business and improving operating efficiency, all while maintaining the best customer satisfaction scores in the industry.We remain firmly committed to improving our financial results while delivering the best banking experience and growing shareholder value.” Conference Call United will hold a conference call today, Thursday, April 25, 2013, at 11 a.m. ET to discuss the contents of this news release and to share business highlights for the quarter.To access the call, dial (877) 380-5665 and use the conference number 31826472.The conference call also will be webcast and can be accessed by selecting ‘Calendar of Events’ within the Investor Relations section of United’s website at www.ucbi.com. About United Community Banks, Inc. Headquartered in Blairsville, United Community Banks, Inc. is the third-largest bank holding company in Georgia. United has assets of $6.8 billion and operates 103 banking offices throughout north Georgia, the Atlanta region, coastal Georgia, western North Carolina,east Tennessee and northwest South Carolina.United specializes in providing personalized community banking services to individuals and small to mid-size businesses and also offers the convenience of 24-hour access through a network of ATMs, telephone and on-line banking. United’s common stock is listed on the Nasdaq Global Select Market under the symbol UCBI.Additional information may be found at United’s website at www.ucbi.com. Safe Harbor This news release contains forward-looking statements, as defined by federal securities laws, including statements about United’s financial outlook and business environment.These statements are based on current expectations and are provided to assist in the understanding of future financial performance. Such performance involves risks and uncertainties that may cause actual results to differ materially from those expressed or implied in any such statements.For a discussion of some of the risks and other factors that may cause such forward-looking statements to differ materially from actual results, please refer to United’s filings with the Securities and Exchange Commission including its 2012 Annual Report on Form 10-K under the sections entitled “Forward-Looking Statements” and “Risk Factors.” Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update or revise forward-looking statements. # # # UNITED COMMUNITY BANKS, INC. Financial Highlights Selected Financial Information First Quarter (in thousands, except per share First Fourth Third Second First 2013-2012 data; taxable equivalent) Quarter Quarter Quarter Quarter Quarter Change INCOME SUMMARY Interest revenue $ Interest expense Net interest revenue (7 ) % Provision for loan losses Fee revenue ) Total revenue Operating expenses (7 ) Income before income taxes 3 Income tax expense Net income 2 Preferred dividends and discount accretion Net income available to commonshareholders $ 3 PERFORMANCE MEASURES Per common share: Diluted income $ - Book value 3 Tangible book value (2) 3 Key performance ratios: Return on equity (1)(3) 8.51 % 2.15 % 7.43 % 3.51 % % Return on assets (3) Net interest margin (3) Efficiency ratio Equity to assets Tangible equity to assets (2) Tangible common equity to assets (2) Tangible common equity to risk- weighted assets (2) ASSET QUALITY * Non-performing loans $ Foreclosed properties Total non-performing assets (NPAs) Allowance for loan losses Net charge-offs Allowance for loan losses to loans 2.52 % 2.57 % 2.60 % 2.74 % % Net charge-offs to average loans (3) NPAs to loans and foreclosed properties NPAs to total assets AVERAGE BALANCES ($ in millions) Loans $ 1 Investment securities (1 ) Earning assets (2 ) Total assets (3 ) Deposits (1 ) Shareholders’ equity 2 Common shares - basic (thousands) Common shares - diluted (thousands) AT PERIOD END ($ in millions) Loans * $ 2 Investment securities (3 ) Total assets (5
